PROPOSED EXAMINER’S AMENDMENT
The examiner suggests the following proposed claim amendments in order to place the instant application in condition for allowance. 

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): A method of modulating an immune response in a subject in need thereof, said method comprising intraperitoneally administering to said subject a therapeutically effective amount of an anionic non-functionalized nanoparticle composition, wherein the average longest dimension of the nanoparticle composition is from about 400 nm to about 800 nm, wherein the nanoparticle is electrostatically bound to imiquimod, resiquimod, or a combination thereof, and wherein said imiquimod, resiquimod, or a combination thereof is not encapsulated in the nanoparticle.

X) Claim 2 is proposed to be allowed without further amendment.

X) Claim 5 is proposed to be allowed without further amendment.

X) Claim 9 is proposed to be allowed without further amendment.

X) Claim 15 is proposed to be amended in the following manner:
Claim 15 (Proposed Amendment): The method of claim 1, [[ ]] further comprising intraperitoneal administration of oseltamivir.

X) Claim 22 is proposed to be amended in the following manner:
Claim 22 (Proposed Amendment): A method of modulating the activity of a macrophage in a subject, said method comprising intraperitoneally administering a therapeutically effective amount of an anionic non-functionalized nanoparticle composition to said subject, wherein the average longest dimension of the nanoparticle composition is from about 400 nm to about 800 nm, wherein the nanoparticle composition is electrostatically bound to imiquimod, resiquimod, or a combination thereof, and wherein said imiquimod, resiquimod, or a combination thereof is not encapsulated in the nanoparticle.

X) Claim 23 is proposed to be allowed without further amendment.

X) Claim 27 is proposed to be allowed without further amendment.

X) Claim 31 is proposed to be allowed without further amendment.

X) Claim 37 is proposed to be amended in the following manner:
Claim 37 (Proposed Amendment): The method of claim 22, [[ ]] further comprising intraperitoneal administration of oseltamivir.

X) Claim 44 is proposed to be allowed without further amendment.

X) Claim 45 is proposed to be amended in the following manner:
Claim 45 (Proposed Amendment): A method of delivering [[ ]] imiquimod, resiquimod, or a combination thereof to a cell in a subject, said method comprising intraperitoneally administering to said subject an effective amount of an anionic non-functionalized nanoparticle composition, wherein the average longest dimension of the nanoparticle composition is from about 400 nm to about 800 nm, wherein the nanoparticle composition is electrostatically bound to imiquimod, resiquimod, or a combination thereof, and wherein said imiquimod, resiquimod, or a combination thereof is not encapsulated in the nanoparticle.

X) Claim 47 is proposed to be allowed without further amendment.

X) Claim 48 is proposed to be allowed without further amendment.

X) Claim 52 is proposed to be allowed without further amendment.

X) Claim 57 is proposed to be amended in the following manner:
Claim 57 (Proposed Amendment): The method of claim 45, [[ ]] further comprising intraperitoneal administration of oseltamivir.

X) Claim 62 is proposed to be amended in the following manner:
Claim 62 (Proposed Amendment): The method of claim [[ ]] 45, wherein the [[ ]] nanoparticle is electrostatically bound to imiquimod.

X) Claims 63-64 are proposed to be cancelled without prejudice or disclaimer. These claims are drawn to subject matter that is independent and/or distinct from the claimed subject matter, and are thereby withdrawn from consideration. Additionally, as applicant has elected method claims, withdrawn composition claims are not eligible for rejoinder. Also, while the claimed particles are non-functionalized and anionic, the particles of claims 63-64 appear to be cationically functionalized. As such, the subject matter of claims 63-64 differs from the subject matter of the elected claims at least for the reason of the difference in charge. Applicant may consider submitting these claims in a divisional application.

See the next page for close prior art and reasons for the examiner indicating allowable subject matter.

Reasons Why Proposed Amendments are Requested by Examiner
The following explains the examiner’s reason for indicating that the subject matter of the above-proposed claims is allowable. Also explained is why the proposed claim amendment is needed to overcome the prior art.
Support for Proposed Amendment: As an initial matter, the proposed amendments are adequately supported in the instant application as filed in the manner required by 35 U.S.C. 112(a). The claim limitations drawn to imiquimod, resiquimod, or a combination thereof are taken from original claims. The proposed claim limitation requiring electrostatic binding is supported as of pages 54-55, paragraph 0141 of the instant specification. The specification here discloses that electrostatic binding may include ionic bonding, hydrogen bonding, or halogen bonding. As best understood to by the examiner, ionic and/or hydrogen bonding are applicable here and are both forms of electrostatic bonding. As best understood by the examiner, halogen bonding is understood to refer to electrostatic bonding between a negative halide anion and a positive charge, and would not appear to be applicable here. The examiner notes that electrostatic bonding, being a form of reversible non-covalent bonding, is not understood to be functionalization.
The claims also exclude encapsulation of the imiquimod and/or resiquimod. This is not new matter because the instant specification discloses encapsulation as of page 42 paragraph 0124, page 134 paragraph 0433, and page 135 paragraph 0438. The examiner notes that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i), third paragraph in section. This limitation reciting encapsulation is understood by the examiner to be an alternative limitation at least because the instant specification discloses “drugs that can be encapsulated” on page 134, paragraph 0433.
Pictorial Explanation of Claim Interpretation of Proposed Amendments: The examiner has drawn the following pictures intending to show what is included by the claim scope and excluded from the claim scope.

    PNG
    media_image1.png
    685
    1197
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    474
    media_image2.png
    Greyscale

In the above-reproduced drawing, the left-most structure is within the claim scope because it shows the positively charged drug (e.g. imiquimod, resiquimod, or combinations thereof) electrostatically interacting with the outside of the nanoparticle, and is not encapsulated by the nanoparticle or covalently linked to the nanoparticle. The middle structure is outside the claim scope because it shows the active agent encapsulated by the nanoparticle. The right-most structure is outside the claim scope because it shows the active agent covalently bound to the nanoparticle. This structure would have resulted in a functionalized nanoparticle which is excluded by the claimed invention. The examiner further notes that a method of administering nanoparticle comprising imiquimod or resiquimod electrostatically bound to the outside of the particle but a different therapeutic agent encapsulated within the particle would appear to be within the claim scope provided all of the claim limitations are met.
Close Prior Art – Chang Reference: In view of applicant’s claim amendments on 25 April 2022, the examiner conducted an additional search. The focus of the search was intraperitoneal administration of anionic nanoparticles for delivery of an active agent.
A relevant prior art reference found in such a search was Chang et al. (Nanomedicine: Nanotechnology, Biology, and Medicine 6 (2010), pages 769–776). Chang et al. (hereafter referred to as Chang) is drawn to intraperitoneal administration of the chemotherapy agent mitoxantrone using anionic liposomes, as of Chang, page 769, title and abstract. The reason that anionic liposomes are used to load mitoxantrone is because mitoxantrone is positively charged; as such, negatively charged liposomes can complex with positively charged active agent; see Chang, page 771, figure 1C, reproduced below.

    PNG
    media_image3.png
    593
    540
    media_image3.png
    Greyscale

The examiner further notes that the structure of Chang is similar to the claimed structure listed in the “Pictorial Explanation of Claim Interpretation Above”, as of the above-left structure, except Chang teaches mitoxantrone rather than imiquimod and/or resiquimod.
Said composition appears useful in regard to obtaining prolonged retention of the active agent, as of Chang, page 769, abstract and page 776, left column, second paragraph, relevant text reproduced below.

    PNG
    media_image4.png
    150
    666
    media_image4.png
    Greyscale

As such, the skilled artisan may have been motivated to have used the anionic liposomes of Chang to have aided in intraperitoneal delivery of a hypothetical cationic agent capable of complexing with said anionic liposomes in order to have achieved prolonged retention of the drug.
The examiner takes the position that the skilled artisan would not have been motivated to have substituted imiquimod and/or resiquimod in place of mitoxantrone in the method of Chang, at least due to a lack of a reasonable expectation that the resultant method would have successfully function in the manner of the method of Chang. Therefore, the method of the claims of the proposed amendments would not have been prima facie obvious. The examiner presents the following arguments in support of this position.
As an initial matter, the examiner notes that the pH of the peritoneal cavity is from about 7.5 to about 8, and the peritoneum contains significant buffering capacity. See diZerega et al. (“The Peritoneum” Springer-Verlag, 1992, ISBN 0-387-97830-5, pages i-xi and 1-378), specifically as of page 27, relevant text reproduced below.

    PNG
    media_image5.png
    76
    1004
    media_image5.png
    Greyscale

Secondly, mitoxantrone, which is the active agent of Chang, would have been expected to have had a pKa of about 8.1. See Xiong et al. (US 2014/0127287 A1), paragraph 0044. As such, the skilled artisan would have expected that mitoxantrone would have been primarily protonated in peritoneal fluid, as the pH of peritoneal fluid of about 7.5-8.0 is less than the pKa of mitoxantrone. Therefore, the protonated and cationic mitoxantrone and the anionic particle would have been expected to have continued interacting with each other electrostatically after being injected into the peritoneum. Therefore, the anionic particle would have been expected to have slowed and/or controlled the release of mitoxantrone in peritoneal fluid because the electrostatic attraction between the particle and the mitoxantrone would have retained the mitoxantrone and slowed its release.
In contrast, the proposed claims are drawn to imiquimod and resiquimod as active agents. These are understood to have pKa values lower than the pH of the peritoneal fluid. The examiner notes a pKa values of about 6.28 in the case of imiquimod and 6.37 in the case of resiquimod. See the CAS Registry record for CAS numbers 99011-02-6, 144875-48-9, and 196618-13-0, accessed by examiner on 28 April 2022, 11 printed pages). The examiner also notes Chollet et al. (Pharmaceutical Development and Technology, Vol. 4(1), 1999, pages 35-43), which teaches a pKa of imiquimod of 7.3, as of the abstract on page 35. Regardless, the evidence of record indicates that both imiquimod and resiquimod would have primarily had a neutral charge at pH 7.5-8.0 because their pKa values are lower than 7.5.
As such, the skilled artisan would have expected that at a pH range of 7.5-8.0, which is the pH of peritoneal fluid, imiquimod and resiquimod, being neutrally charged, would not have interacted with an anionic particle based upon electrostatic interaction. As such, there would have been no expectation that the prolonged retention of the active agent on the anionic liposome, which was shown in Chang as it relates to mitoxantrone, would have occurred with imiquimod and/or resiquimod. This is because at the pH of the peritoneum, imiquimod and/or resiquimod, in contrast to mitoxantrone, would have been deprotonated and neutrally charged, and would not have been capable of electrostatically interacting with an anionic liposome. 
Therefore, the skilled artisan would have expected that had imiquimod and/or resiquimod been substituted in place of mitoxantrone in the anionic liposome of Chang, the electrostatic bonding between the imiquimod and/or resiquimod would have immediately been lost upon administration to the peritoneum. This is because upon administration to the peritoneum, the skilled artisan would have expected that the imiquimod and/or resiquimod would have immediately become deprotonated and neutrally charged due to the peritoneum being buffered at a pH higher than the drug pKa, and would have failed to have electrostatically interacted with the anionic liposome due to their lack of positive charge.
The examiner has illustrated this concept visually by comparing the chemical structures of mitoxantrone and imiquimod. The structure of mitoxantrone is taken from Chang, and that of imiquimod is taken from the CAS registry record. Both structures are reproduced below and annotated by the examiner.

    PNG
    media_image6.png
    235
    602
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    324
    801
    media_image7.png
    Greyscale

As such, there would have been no reasonable expectation of successful prolonged retention had imiquimod or resiquimod been substituted in place of mitoxantrone in the liposome of Chang.
The examiner notes that this argument does not apply to oseltamivir. This is because oseltamivir, in contrast with imiquimod or resiquimod, has an aliphatic amine that would have been protonated at the peritoneal pH of 7.5-8.0. As such, the skilled artisan would have expected that oseltamivir would have been capable of prolonged release when administered peritoneally with the anionic liposome of Chang.
Allowability NOT Based Upon Unexpected Results: The examiner further notes that applicant discusses alleged unexpected results in applicant’s response on 25 April 2022, e.g. as of applicant’s response, page 8, second to last full paragraph. The examiner clarifies that the examiner’s determination of allowable subject matter is NOT based upon the allegedly unexpected results. The examiner takes the position that in applicant’s response on 25 April 2022, the unexpected results were not explained in sufficient detail for the examiner to consider them to be probative of non-obviousness. See MPEP 716.02(b)(II).
Relevant Prior Art Kim Reference: As an additional relevant reference that has not previously been cited, the examiner cites Kim et al. (US 2018/0161318 A1). Kim et al. (hereafter referred to as Kim) teaches intraperitoneal administration of imiquimod, as of Kim, paragraph 0047. However, Kim does not teach an anionic non-functionalized nanoparticle. The skilled artisan would not have been motivated to have combined the imiquimod of Kim with an anionic non-functionalized nanoparticle because the skilled artisan would not have expected the anionic non-functionalized nanoparticle to have been helpful in regard to intraperitoneal delivery of imiquimod. This is because the skilled artisan would have expected that because of the pKa of imiquimod of less than 7.5, imiquimod would not have engaged in electrostatic bonding with an anionic nanoparticle in the peritoneal fluid; and therefore, the anionic particle would have failed to have released the active agent in a controlled or prolonged manner. This is explained in greater detail above.
Note Regarding Spelling: The examiner further notes that the proper spelling is imiquimod or resiquimod, not “imiquimob”, “resiquimob” or “risiquimod.” The claims and specification will be amended in an examiner’s amendment to clarify this.
Specification Amendment Not Entered: The amendment to the specification on 25 April 2022 will not be entered as it appears to introduce an incorrect spelling into the claims.


Conclusion
The instant claims are not currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612